Citation Nr: 0321204	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to a service connection for bilateral shin 
splits.

2.	Entitlement to a service connection for bilateral knee 
pain.

3.	Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10% disabling.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jay Som, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001. This appeal came before the Board of Veterans' 
Appeals (Board) following the rejection of a service claim in 
February 2001. From the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

REMAND

In January 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5103, 5103A, 5107 (West 2002). Additional private 
clinical and other relevant medical documentation have been 
incorporated in to the record. 

After additional evidence was received by the Board on 
January 14th 2003, the United States Court of Appeals for the 
Federal Circuit held that when additional relevant evidence 
is obtained by the board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to both 
issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative. 

Accordingly this case is remanded for the following action:

1.	The RO must review the claims file and ensure that 
all notification and development action required by 
the VCAA is completed. In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 
3.102, 3.159, 3.326(A) (2002) are fully met.

 
2.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record, including any evidence submitted 
after January, 2003. If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of 
the case and given the opportunity to respond hereto. 
Furthermore, the RO should provide the veteran with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	 CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



